Citation Nr: 1513282	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  07-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for fibromyalgia claimed as secondary to a right shoulder disability and/or a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from April 1980 to July 1987, with a period of initial active duty for training from April 1980 to December 1980.  He also served on active duty with the U.S. Army from June 1987 to November 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for an upper back disability, a right shoulder disability, a lower back disability and a left shoulder disability; and denied a request to reopen a claim for service connection for an anxiety disorder.  

In December 2007, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In June 2009, the Board, inter alia, denied the claims for service connection for a left shoulder disability and for a low back disability; determined that new and material evidence had not been received to reopen a claim of service connection for anxiety disorder; and remanded the claims for service connection for a right shoulder disability and for an upper back disability for further development.  

In August 2009, the RO denied service connection for depression and denied entitlement to a total disability based on individual unemployability (TDIU) rating.  In September 2010, the RO denied service connection for diabetes mellitus and for fibromyalgia, and denied a request to reopen claims for service connection for a left shoulder disability and a lumbar spine disability.  

In November 2010, the Board, inter alia, denied the Veteran's claims for service connection for an upper back disability and a right shoulder disability; and remanded the issues of entitlement to a TDIU rating and whether new and material evidence had been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include depression, for additional development.  

Thereafter, by memorandum decision dated in March 2011, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's June 2009 decision with respect to its determination that the Veteran was not entitled to service connection for a left shoulder condition and a low back condition, and reversed the Board's determination that the Veteran submitted no new and material evidence to reopen the anxiety claim with instructions to reopen that claim and to remand for further proceedings consistent with the Court's decision.  Also, by Order dated in May 2011, the Court granted the parties' joint motion for remand, and vacated, in part, the November 2010 Board decision, with respect to the claimed upper back and right shoulder disabilities, and remanded the appeal for readjudication consistent with the joint motion.  

In January 2012, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and again remanded the claims for additional development.  

In February 2014, the Board reopened new claims for service connection for a left shoulder disability and for a lumbar spine disability; and denied service connection for a left shoulder disability, a right shoulder disability, an upper back disability, a lumbar spine disability, and for fibromyalgia.  The issues of service connection for diabetes mellitus, service connection for an acquired psychiatric disorder, to include depression, and entitlement to a TDIU rating were remanded for further development.  

The Veteran appealed the February 2014 Board decision to the Court.  By Order dated in October 2014, the Court granted a joint motion for remand and that part of the Board's decision that denied entitlement to service connection for: (1) a left shoulder disability; (2) a right shoulder disability; (3) an upper back disability; (4) a lumbar spine disability; and (5) fibromyalgia was remanded for action consistent with the terms of the motion.  

The issues of service connection for diabetes mellitus, service connection for an acquired psychiatric disorder, to include depression, and entitlement to a TDIU rating, which were remanded by the Board in February 2014, remain pending at the Agency of Original Jurisdiction (AOJ) and will not be addressed at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the joint motion, the parties agreed that the claims of service connection for upper back and right shoulder disabilities must be remanded to ensure compliance with the May 2011 joint motion, wherein the parties had agreed that the August 2009 VA joints examination was inadequate because the examiner did not explain why the Veteran's current problems had no relationship to the minor trapezius muscle strains in service.  Additional opinion was obtained in June 2012; however, the examiner again failed to explain why the current upper back and right shoulder disabilities were not related to the in-service muscle injuries.  Thus, the appeal must be remanded for further examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

The parties further agreed that the claims of service connection for lower back and left shoulder disabilities must be remanded for the Board to provide an adequate statement of reasons or bases as to why the June 2012 VA examination was adequate on which to base a denial of those claims.  The parties agreed that given the previously-noted weakness in the examination, the Board did not provide an adequate explanation as to why this examination was sufficient to form the sole basis for denying the claims.  Additionally, the parties noted that the examiner appeared to rely on the absence of treatment records between discharge and 1999.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Under these circumstances, the Board finds that additional examination and opinion are also needed as to these issues.  

Finally, the parties agreed that the issue of service connection for fibromyalgia must be remanded as inextricably intertwined with the claims of service connection for a right shoulder disability and a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In a February 2015 post-remand brief, the attorney requested that the Board remand the claims to facilitate the agreed upon new and adequate examination; that the Board specifically direct the examiner to consider the specific lay and medical evidence in support of the Veteran's claims; and that the Veteran's legal counsel be supplied with copies of any new evidence, to include medical treatment reports and examination reports, so that he can respond prior to final adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA spine and joint examinations to address the etiology of his claimed disabilities.  The claims folder, to include a copy of this Remand and any relevant electronic records, must be available for review.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current upper back, lower back, right shoulder and/or left shoulder disabilities are related to active military service or events therein, to include the trapezius muscle strains.  

In making this determination, the examiner is requested to consider all medical and lay evidence of record.  The examiner is advised that lay evidence cannot be dismissed merely because it is not corroborated by contemporaneous medical records.  If there is a medical basis to doubt the history as reported by the Veteran, the examiner should so state.

A complete rationale must be provided for any opinion offered.  If the examiner determines that the current disabilities are not related to the in-service muscle injuries, he/she must specifically explain why.   

2.  Review the requested examination report to ensure that it is in complete compliance with the Remand directives.  If the report is deficient in any manner, it should be returned for corrective action.  

3.  Thereafter, send a copy of the final examination report and any other pertinent documents to the attorney of record as requested in the February 2015 post-remand brief.

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







